DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the non-finality of the rejection of the last Office action is persuasive and, therefore, the non-finality of that action is withdrawn.

The arguments submitted on 09/20/2021 have been entered to the record.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Aron T. Griffith on 09/23/2021.

Please amend claim 13 as follows:

: a memory, a processor, and a computer program stored on the memory and executable on the processor, wherein when the computer program is executed by the processor, the processor is configured to synchronize blockchain nodes based on a trust mechanism by:
obtaining historical data of data throughput of each node in a routing table of a node to be synchronized;
obtaining historical data of synchronization success rate of each node in the routing table of the node to be synchronized;
obtaining a total difficulty value of a blockchain currently stored by each node in the routing table of the node to be synchronized;
determining a credibility of each node in the routing table according to the historical data of data throughput, the historical data of synchronization success rate, and the total difficulty value of the blockchain; and
selecting a target node for synchronization according to the credibility of each node, and synchronizing the node to be synchronized according to the blockchain stored by the target node.

Response to Arguments

Applicant’s arguments, please see pages 8-9, filed on 09/20/2021, with respect to claims 1-5, 11, and 13-21 have been fully considered, and in light of the claims amendments Applicant has agreed to, are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter

Claims 1-5, 11, and 13-21 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIET TANG/
Primary Examiner, Art Unit 2469